Citation Nr: 0708654	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-29 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of the hands, elbows, left shoulder, and left knee.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for the claimed 
residuals of asbestos exposure, claimed as mesothelioma.  

4.  Entitlement to service connection for claimed coronary 
artery disease.  

5.  Entitlement to service connection for claimed 
hypertension.  

6.  Entitlement to service connection for a claimed rash of 
the hands, arms and legs.  

7.  Entitlement to service connection for squamous cell 
carcinoma of the left shoulder, claimed as melanoma.  

8.  Entitlement to service connection for claimed diabetes 
mellitus.  

9.  Entitlement to service connection for claimed 
depression.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1957 to October 
1959.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the RO.  

In his April 2003 Notice of Disagreement, the veteran 
raised contentions concerning service connection for the 
residuals of a left leg injury .  That claim has not been 
certified to the Board on appeal or otherwise developed for 
appellate purposes.  Therefore, the Board has no 
jurisdiction over that claim and it will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.101 (2006).  It is referred to the RO for all 
indicated action.  

The issue of service connection for the residuals of 
asbestos exposure, claimed as mesothelioma, is addressed in 
the REMAND portion of this document and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The veteran did not manifested complaints or findings 
of left shoulder disorder in service or for many years 
thereafter.  

2.  The currently demonstrated left shoulder arthritis is 
not shown to be due to any event or incident of the 
veteran's period of active service.  

3.  The veteran is not shown to have arthritis of the 
hands, elbows or left knee that is due to an injury or 
other event or incident of his active service.  

4.  The veteran is not shown to have tinnitus that had its 
clinical onset during service or for many years thereafter.  

5.  The veteran is not shown to have manifested complaints 
or finding of high blood pressure or cardiovascular disease 
in service or for many years thereafter.  

6.  Neither the currently demonstrated coronary artery 
disease nor hypertension is shown to be due to any event or 
incident of the veteran's period of active service.  

7.  The veteran is not shown to have manifested a rash of 
the hands, arms or legs in service or for many years 
thereafter; no current skin condition is shown to have its 
clinical onset during service.  

8.  The currently demonstrated cancer of the left shoulder 
is not shown to be due to any event or incident of the 
veteran's period of active service.  

9.  The veteran did not manifest complaints or findings of 
diabetes mellitus in service or for many years thereafter.  

10.  The currently demonstrated diabetes mellitus is not 
shown to be due to any documented herbicide exposure in 
connection with service in the Republic of Vietnam or any 
other document event or incident of the veteran's period of 
active duty.  

11.  The veteran is shown to have had a character or 
personality disorder during service.  

12.  The veteran is not shown to have an innocently 
acquired psychiatric disorder manifested by depression that 
is due to any event or incident of his period of active 
service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by arthritis of the 
left shoulder is not due to disease or injury that was 
incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran does not have a disability manifested by 
arthritis of the hands, elbows or left knee due to disease 
or injury that was incurred in or aggravated by service, 
nor may any be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

3.  The veteran is not shown to have a disability 
manifested by tinnitus due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  

4.  The veteran's disability manifested by coronary artery 
disease is not due to disease or injury that was incurred 
in or aggravated by service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  

5.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).  

6.  The veteran does not have a disability manifested by a 
rash of the hands, arms and legs due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).  

7.  The veteran does not have disability manifested by 
squamous cell carcinoma of the left shoulder, claimed as 
melanoma, due to disease or injury that was incurred in or 
aggravated by service, nor may any be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  

8.  The currently demonstrated diabetes mellitus is not due 
to disease or injury that was incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

9.  The veteran does not an innocently acquired psychiatric 
disability manifested by depression due to disease or 
injury that was incurred in or aggravated by service; a 
character or personality disorder is not a disability for 
VA compensation purposes.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims of entitlement to service connection for the 
following disabilities:  arthritis of the hands, elbows, 
left shoulder, and left knee; tinnitus; coronary artery 
disease; hypertension; a rash on the veteran's hands, arms, 
and legs; squamous cell carcinoma of the left shoulder, 
claimed as melanoma; service connection for diabetes 
mellitus; and depression.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In letters, dated in October 2002 and January 2003, the RO 
informed the veteran that in order to establish service 
connection for a particular disability, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, in his formal applications for compensation (VA 
Form 21-526), received in October and December 2002, the RO 
asked the veteran when each of the claimed disabilities 
began; the dates of treatment for each disability; and the 
name and address of the doctor or facility rendering such 
treatment.  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the 
Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  

It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional 
information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statement of the Case (SSOC) set forth the text of those 
laws and regulations.  Moreover, the SOC and SSOC notified 
the veteran and his representative of the evidence which 
had been obtained in support of the veteran's appeal.  

Following such notices, the veteran and submitted evidence 
and argument and had a March 2004 hearing at the RO before 
a decision review officer.  Thereafter, the RO 
readjudicated the veteran's claim.  Thus, the veteran has 
had ample opportunity to participate in the development of 
his appeal.  

In this regard, the Board is aware of the need to notify 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, the absence of such 
notification is not prejudicial in this case.  

Where, as here, service connection is denied, no disability 
rating or effective date is assigned.  Therefore, any 
further discussion in that regard would effectively be 
moot.  Moreover, in cases where service connection is 
granted, it is the responsibility of the Agency of Original 
Jurisdiction (here, the RO) to address any notice defect  
with respect to the rating and effective date elements when 
effectuating the award.  Id.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect any 
issue on appeal.   

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claims of service connection 
for arthritis of the hands, elbows, left shoulder, and left 
knee; tinnitus; coronary artery disease; hypertension; a 
rash on the veteran's hands, arms, and legs; squamous cell 
carcinoma of the left shoulder, claimed as melanoma; 
service connection for diabetes mellitus; and depression.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of those claims.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided)  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain disabilities, such as arthritis, coronary 
artery disease, hypertension, malignant tumors, and 
diabetes mellitus, service connection may be presumed when 
such disability is shown to a degree of 10 percent or more 
within one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such 
a presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  


A.  Arthritis of the Hands, Elbows, Left Shoulder, and Left 
Knee

During his hearing in March 2004, the veteran testified 
that he had arthritis in multiple joints, as a result of 
heavy lifting he was required to do in service.

Despite such testimony, the veteran's service medical 
records are completely negative for any complaints or 
clinical findings of arthritis in any joint.  The medical 
records dated since service are similarly negative with 
respect to the claimed arthritis of the hands, elbows or 
left knee.  Absent competent evidence of current 
disability, the claim of service connection for arthritis 
in those areas.  

Arthritis of the left shoulder was first clinically 
reported during VA outpatient treatment in September 2000.  
However, there is no competent evidence on file that such 
disability is in any way related to service or to the first 
year after the veteran's discharge from service.  

Absent the requisite supporting nexus evidence, service 
connection for arthritis of the left shoulder is not 
warranted in this case.  


B.  Tinnitus

During his hearing, the veteran testified that he had 
ringing in his ears (tinnitus) as a result of intense noise 
in service from internal combustion engines, heavy 
machinery, gunfire and aircraft.  

While the veteran may testify that he has ringing in his 
ears, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, 
tinnitus can be caused by a number of conditions, including 
injuries, acute diseases and drug reactions.  59 Fed. Reg. 
17297 (April 12, 1994).  

In this case, however, there is no competent evidence to 
support the veteran's assertions that any tinnitus is the 
result of any event or incident of his period of active 
service.  In fact, the medical evidence of record, both in 
and for many years after service, is negative for any 
complaints or clinical findings of tinnitus.  
Thus, any assertions of having had tinnitus since service 
cannot be found to be credible in this case.  

Therefore, absent reliable lay statements or other 
competent nexus evidence, service connection for tinnitus 
must be denied.  


C.  Coronary Artery Disease

The veteran's service medical records are negative for any 
complaints or clinical findings of a cardiovascular 
disorder, including coronary artery disease.  

Coronary artery disease was first clinically reported 
during the veteran's admission to Greenville Memorial 
Hospital in April 1997.  There is also recorded medical 
history showing that any current cardiovascular disease was 
present in service or until many years thereafter.  

There also is no competent evidence to show that any 
current coronary artery disease is due to any event or 
incident of the veteran's period of active service.  Absent 
supporting findings in service or the competent nexus 
evidence, service connection for coronary artery disease 
must be denied in this case.  


D.  Hypertension

The veteran's service medical records are also negative for 
any complaints or clinical findings of hypertension.  

Hypertension was first clinically reported during the 
veteran's admission to Greenville Memorial Hospital in 
April 1997.  Significantly, there is no competent evidence 
to shown that any current hypertension is due to any event 
or incident of the veteran's period of active service.  

As noted hereinabove, absent supporting finding in service 
or competent nexus evidence, a basis for the grant of 
service connection for hypertension has not been presented 
in this case.  


E.  Rash on the Hands, Arms, and Legs

The service medical records also are negative for any 
complaints or clinical findings of a rash of the hands, 
arms or legs.  

The postservice medical records show treatment for various 
skin disorders.  VA outpatient records, dated in December 
2000, show treatment for fungal dermatitis in unspecified 
areas.  

During VA outpatient treatment in September 2001, the 
veteran complained of having had a periodic rash under his 
arms.  In June 2002, VA treated the veteran for actinic 
keratosis and rosacea.  

However, even if such disorders affect the veteran's hands, 
arms and legs, there is no competent evidence to link any 
currently demonstrated skin disorder to any event or 
incident of the veteran's period of active service.  

Absent related findings of a skin disorder in service or 
requisite nexus evidence linking any currently demonstrated 
skin disorder to service, service connection for a rash of 
the hands, arms and legs is not warranted.  




F.  Squamous Cell Carcinoma of the Left Shoulder, claimed 
as Melanoma

The veteran's service medical records are negative for any 
complaints or clinical findings of squamous cell carcinoma 
or melanoma of the left shoulder.  

In point of fact, such was first clinically reported during 
the veteran's admission to Laurens County Hospital in May 
1992.  However, there is no competent evidence of record to 
show that related disability is due to any event or 
incident of service.  Absent competent nexus evidence, 
service connection for squamous cell carcinoma of the left 
shoulder, claimed as melanoma is not warranted.  


G.  Diabetes Mellitus

The service medical records similarly are negative for any 
complaints or clinical findings of diabetes mellitus.  

Diabetes mellitus was first clinically reported during the 
veteran's admission to Greenville Memorial Hospital in 
April 1997.  There are not findings that would serve to 
date the onset of the claimed diabetes mellitus to his 
period of service or the one year presumptive period 
thereafter.  

Absent findings of diabetes mellitus in service or during 
the first year after discharge from service or requisite 
nexus evidence, service connection for diabetes mellitus is 
not warranted.  

In arriving at this decision, the Board has considered the 
veteran's testimony that his diabetes is the result of his 
exposure to Agent Orange in Vietnam.  

Certain diseases, such as diabetes, are presumed to be the 
result of exposure to herbicides, such as Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Unless 
there is affirmative evidence to the contrary, a veteran, 
who served in Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, is presumed to 
have had such exposure.  38 C.F.R. § 3.307(a)(6)(iii) 
(2006).  

Not only did the veteran leave service in 1959, there is no 
competent evidence of record that he performed any active 
service in the Republic of Vietnam.  

Nevertheless, veterans who were otherwise exposed to such 
herbicides may also take advantage of those presumptive 
health effects.  However, unlike Vietnam veterans, they are 
required to prove that they were, in fact, exposed to 
herbicides during their military service.  That is, they do 
not enjoy the benefit of a presumption of exposure as do 
Vietnam veterans.  38 C.F.R. § 3.306(a)(6)(iii) (2006).

Despite the veteran's testimony that his diabetes is the 
result of his exposure to Agent Orange, there is no 
competent evidence on file that he ever had such exposure.  
Absent such evidence, the claimed diabetes mellitus cannot 
be found to be the result of the claimed exposure.  


H.  Depression

A careful review of the service medical records shows that, 
in August 1959, following four courts martial, the veteran 
underwent neuropsychiatric screening in contemplation of 
his discharge from service.  Following the screening, the 
neuropsychiatric examiner found that the veteran was an 
individual who was never satisfied and was not about to be.  

The veteran was described as being unable to realize the 
necessity of responsibilities and seeming to feel that he 
was deserving of things by his mere being, rather than by 
anything he might contribute himself.  

The examiner's impression was that of character disorder, 
passive-aggressive type.  The examiner found the veteran 
markedly impaired for military duty and recommended that he 
be discharged from service.  

During his hearing in March 2004, the veteran testified 
that he currently was being treated for psychiatric 
disability.  

The VA outpatient records, dated in September 2001, provide 
evidence of such treatment.  At that time, the veteran was 
agitated and depressed by his daughter's use of alcohol and 
drugs.  He told the VA health care provider that he did not 
like psychiatrists and last took medication in the distant 
past.  Following the examination, the veteran was diagnosed 
with depression and started on psychotropic medication.  

During VA outpatient treatment in September 2002, a 
depression screen was positive.  However, the veteran 
declined the offer of a referral to the Mental Health 
Service.  

Despite the veteran's recent treatment for depression, 
there is no competent evidence of record that would serve 
to link any currently demonstrated innocently acquired 
psychiatric disability to any manifestations exhibited 
during his period of service.  Accordingly, service 
connection for the claimed depression is not warranted.  

In this regard, the Board notes that the veteran's 
psychiatric problems in service were associated with 
character disorders.  A character or personality disorder 
is not considered to be disability within the meaning of VA 
law and regulations for the award of compensation benefits.  
38 C.F.R. § 3.303(c).  Therefore, compensation benefit are 
not payable in this case on this basis.  

In light of the foregoing, the Board notes that the only 
evidence supporting the claims are the veteran's own 
assertions.  As a layman, as discussed, he is only 
qualified to report on matters which are capable of lay 
observation.  It must be emphasized that he is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu.  



ORDER

Service connection for claimed arthritis of the hands, 
elbows, left shoulder and left knee is denied.  

Service connection for claimed tinnitus is denied.  

Service connection for claimed coronary artery disease is 
denied.  

Service connection for claimed hypertension is denied.  

Service connection for a claimed rash on the veteran's 
hands, arms and legs is denied.  

Service connection for squamous cell carcinoma of the left 
shoulder, claimed as melanoma, is denied.  

Service connection for claimed diabetes mellitus is denied.  

Service connection for claimed depression is denied.  



REMAND

The veteran also seeks service connection for the residuals 
of asbestos exposure, claimed as mesothelioma.  

The service personnel records show that he served in the 
Navy and had shipboard service.  He contends that he had 
frequent exposure to asbestos and that his current 
respiratory disability is due to that exposure.  

During his hearing in March 2004, the veteran reported 
undergoing a lung biopsy that confirmed findings of 
asbestosis.  

As noted, VA has a duty to notify the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
for a particular disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

To date, the veteran has not received such notice with 
respect to his claim of service connection for the 
residuals of asbestos exposure.

Accordingly, this remaining matter is REMANDED to the RO 
for the following actions:

1.  The RO should notify the veteran 
that a disability rating and an 
effective date for the award of 
benefits will be assigned if service 
connection is awarded for the residuals 
of asbestos exposure, claimed as 
mesothelioma.  Dingess/Hartman.  

2.  The RO also should take appropriate 
action to contact the veteran and ask 
him to identify the health care 
provider who performed the reported 
lung biopsy that confirmed the presence 
of asbestosis.  

Then, information referable to the 
biopsy should be obtained from the 
health care provider/facility 
identified by the veteran.  Also 
request that the veteran provide any 
such report that he may have in his 
possession.  

3.  Then the RO should schedule the 
veteran for a VA respiratory 
examination to determine the nature and 
likely etiology of the respiratory 
disorder.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, been 
reviewed.  

As specifically as possible, the 
examiner must identify each respiratory 
disease(s) found to present and explain 
the elements supporting each 
diagnosis(es).  For each respiratory 
disease so identified, the examiner 
must render an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any related 
disability is due to claimed asbestos 
exposure or other disease in service.  
The rationale for all opinions must be 
set forth.  

4.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative must be furnished an 
SSOC and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has 
the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


